JUDGE HAZELRIGG
delivered the ofixiox of the court.
The note sued on by appellee was signed by John W. Graham, was made payable to the appellant, and by her endorsed with her name written across the back of it. It was then left with the payor who was the son of appellant and he discounted it before maturity at appellee’s bank, though it was negotiable and payable “at Citizens’ National Bank.” The original petition was defective in not averring that this endorsement by appellant was for the benefit and accommodation of her son, the payor (Callahan v. First National Bank, 78 Ky., 604; Callahan v. Bank, etc., 82 Ky., 231), and in not making averments showing that the bank where it was payable was a banking corporation organized in the State of Kentucky and created and existing under and by virtue of the national bank act, etc., etc., so as to show facts placing the note on a footing of a bill of exchange. (Section 21, chap. 22, Gen. Stat.)
*644These defects were subsequently cured by amendments to the petition, and the averments of the original and amended petition in so far as they were put in issue were established by testimony.
We do not regard the abbreviation occurring in the name “Citizens’ National Bank” as fatal to the negotiability of the note.
By common usage the abbreviation in this connection means “national;” nor is the omission of the definite article “the” before “Citizens’ ” at all material, although such article is prefixed to the name of the organization in its charter. It is also argued that the location of the bank at which the note is payable is not indicated.
Mr. Daniel in his work on negotiable instruments, says:
“When it is necessary to negotiability that the note be payable at a bank in the State and the note is made in the State payable at a bank, it will be presumed that the bank is in the State.” (Vol. I, section 90) McVeigh v. Bank of Old Dominion, 26 Grattan (Pa.), 830.
Judgment is affirmed.